GATES, J.
Upon consideration of the petition for rehearing by all of the members of the court, we are of the view that the following portion of the opinion (148 N. W. 533) was unnecessary to a determination of the cause:
“If there be any merit in defendant’s contention, such matters are severable from the provisions of the act which are in harmony *498with the Constitution of the state. Therefore. it is of no consequence for the purposes of this case whether there is an unlawful discrimination against nonresidents of the state. Pugh v. Pugh, 25 S. D. 7, 124 N. W. 959, 32 L. R. A. (N. S.) 954-”
That portion of the opinion is withdrawn, and, as modified, the former opinion and the judgment are adhered to, and the'petition for rehearing is denied.